Citation Nr: 9902851	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-27 509A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Entitlement to an increase in a 70 percent rating for a 
generalized anxiety disorder with depression and tension 
headaches (psychiatric disorder).

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971  This case came to the Board of Veterans 
Appeals (Board) from an April 1996 RO decision which 
increased the rating for the veterans service-connected 
psychiatric disorder from 50 percent to 70 percent (he 
appealed for a higher rating) and which denied a TDIU rating.  
In a November 1997 decision, the Board denied both claims.  
The veteran then appealed tot the United States Court of 
Veterans Appeals (Court).  In a joint motion filed with the 
Court in September 1998, the parties (the veteran and the VA 
Secretary) requested that the November 1997 Board decision be 
vacated and remanded; in an October 1998 order, the Court 
granted the joint motion.


REMAND

The 1998 joint motion and Court order require additional 
development of the evidence and readjudication of both claims 
on appeal.  Accordingly, the case is remanded for the 
following action:

1.  The RO should obtain the veterans VA 
vocational rehabilitation file (including 
counseling records), and such should be 
associated with the claims folder for the 
duration of the appeal.

2.  The RO should have the veteran 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
examined or treated him for psychiatric 
problems from 1995 to the present.  The 
RO should obtain copies of all related 
medical records.

3.  The RO should have the veteran 
undergo a VA social and industrial 
survey, and such should include detailed 
information on his job history, 
education, sources of income, etc.

4.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to determine the severity of 
his service-connected psychiatric 
disorder and the effect of that disorder 
and his ability to work.  The claims 
folder (and attachments) should be 
provided to and received by the doctor in 
conjunction with the examination.  Any 
indicated psychological testing should be 
performed, and all findings necessary for 
rating the psychiatric disability should 
be set forth in detail.  Following the 
examination and a review of historical 
records, the doctor should provide an 
opinion, with complete rationale, as to 
the effect of the veterans service-
connected psychiatric disorder on his 
ability to work.  A Global Assessment of 
Functioning (GAF) score should be 
assigned and explained.

5.  Thereafter, the RO should review the 
claims.  If the claims remain denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
